Order entered August 16, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01033-CR
                                No. 05-20-01034-CR
                                No. 05-20-01035-CR

                   CHRISTIAN COLE DONIHOO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                Trial Court Cause No. 416-83060-2020 cts. 1-3

                                      ORDER

      Before the Court is appellant’s motion for an extension of time to file his

brief. We GRANT the motion and ORDER appellant’s amended brief received on

August 13, 2021 filed as of the date of this order.

                                               /s/    DENNISE GARCIA
                                                      JUSTICE